In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-008 CR

____________________


EX PARTE CRAIG HUDSON




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2086 (91693)




MEMORANDUM OPINION 
	On December 14, 2005, the trial court denied Craig A. Hudson's application for
writ of habeas corpus without conducting an evidentiary hearing or issuing the writ of
habeas corpus.  We questioned our jurisdiction over the appeal.  Hudson filed a response
in which he contends the order is appealable because he is seeking release under Article
17.151, Texas Code of Criminal Procedure.
	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett, 819
S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App.
1983). (1)  In this case, the trial court did not address the merits of the appellant's petition. 
The trial court did not issue a writ of habeas corpus, nor did the court conduct an
evidentiary hearing on the application for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App.
1998).  We hold we have no jurisdiction over this appeal.  Accordingly, it is ordered that
the appeal be dismissed for want of jurisdiction.
	APPEAL DISMISSED.

								___________________________
								       DAVID GAULTNEY
									        Justice

Opinion Delivered March 1, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney, and Kreger, JJ.
1. In appropriate situations, mandamus will lie to compel a trial court to act on an
application for writ of habeas corpus.  See In re Angel, 131 S.W.3d 167 (Tex. App.- San
Antonio 2004, orig. proceeding).